Citation Nr: 1234681	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-16 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for chronic obstructive sleep apnea.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from 1981 to 2010 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  He was on active duty in the Army from August 1981 to December 1981, and again from July 2006 to November 2007, to include combat service in Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran claims his anemia and sleep apnea are attributable to his service in Iraq.  His medical records indicate both conditions were diagnosed after his return from Iraq, but while the Veteran was still in the National Guard.  

The Veteran was awarded a combat action badge for his combat service in Iraq.  He claims he did not have any problems while in Iraq, but symptoms started shortly after returning.  He was thereafter diagnosed with anemia and chronic sleep apnea.  

Service treatment records are silent as to any complaints, treatment or diagnoses of anemia or sleep apnea during his active duty time frames.  Rather, these diagnoses are first noted after his November 2007 active duty separation, but prior to his 2010 retirement from the Army National Guard.  In January 2010, the Army Physical Evaluation Board found the Veteran no longer qualified to perform military duties due to unrelated diagnoses. Although sleep apnea was noted within the evaluation, this specific diagnosis was not found to be a disqualifying condition in that it did not significantly limit the Veteran's ability to perform his duties.  Anemia was not mentioned within this evaluation.

The Veteran contends his anemia and sleep apnea are attributable to his active duty, specifically his service in Iraq.  Given the Veteran's extensive service in the National Guard, however, a pertinent inquiry is whether the claimed conditions are attributable to his active duty or was incurred in or aggravated by a period of ACDUTRA.  To that end, the VA should obtain the Veteran's personnel records to confirm his exact periods of ACDUTRA.

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for anemia may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  The presumption in inapplicable for ACDUTRA or INACDUTRA time frames.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  

The Veteran was afforded VA examinations in September 2008 where he was diagnosed with anemia and "severe" chronic obstructive sleep apnea.  The anemia VA examiner noted electronic record evidence of anemia since December 2007, within one month of returning from Iraq.  The examiner also noted additional diagnostic testing would be necessary to confirm the specific type of anemia.  Subsequent VA outpatient treatment records through 2010 note the Veteran does not have typical iron-deficiency anemia.  The respiratory VA examiner noted the Veteran indicated he slept well in Iraq, but his wife noticed loud snoring and restless sleep as early as February 2008, a few months after returning from Iraq.  The Veteran was diagnosed with anemia and sleep apnea soon after returning from Iraq; however, neither examiner proffered an opinion with regard to etiology of these conditions.  New examinations are needed on remand.  

Also noteworthy, the Veteran's claims were last adjudicated by the RO in an April 2010 Statement of the Case (SOC).  Thereafter, additional, non-duplicative medical records were associated with the claims folder, to include English translations of Spanish records and VA outpatient treatment records from January 2009 to July 2010.  Some of these records are dated prior to April 2010, but a review of the SOC indicates the RO did not consider these records in rendering the decision.  

If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  

The VA outpatient treatment records are non-duplicative and show treatment for anemia and complaints of sleep disturbances.  Accordingly, they are relevant to the claims and must be considered by the agency of original jurisdiction (AOJ).  

The VA should also take this opportunity to obtain recent VA outpatient treatment records from July 2010 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC, the Army National Guard, and any other appropriate agency to confirm the exact periods of the Veteran's active duty, ACDUTRA, and INACDUTRA.

2.  Ask the Veteran to identify all medical care providers who his for anemia or sleep apnea since July 2010.  After securing the necessary release, the RO should obtain these records, including and VA outpatient treatment records.  All efforts to obtain identified medical records must be fully documented, and any VA facility must specifically provide a negative response if records are not available.

3.  After completion of the foregoing, to the extent available, schedule appropriate VA examinations to determine the current nature and likely etiology of the  claimed anemia and sleep apnea.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

To assist the examiner(s) in addressing these questions, provide him/her with a list of all of the appellant's periods of active duty, ACDUTRA, and INACDUTRA.  

The examiner(s) is(are) to conduct a thorough examinations and provide diagnoses for any pathology found.  

Based on examination findings and a review of the record, the examiner(s) must answer the following questions:

Anemia  
(a)  Does the Veteran currently have anemia?  

(b)  If yes, indicate the approximate date of clinical onset of the anemia.  

(c)  If the onset was after active duty service (i.e., after August 1981 to December 1981; or after July 2006 to November 2007), is it at least as likely as not (50 percent probability) that the Veteran developed anemia within the first year after his separation from service to a compensable degree (i.e., hemoglobin 10gm/100ml or less with findings such as weakness, easy fatigability or headaches);

(d)  If the Veteran did not develop anemia within the first year after his separation, is it at least as likely as not that the anemia was otherwise incurred in or related to his active duty service? 

Sleep apnea
(a)  Does the Veteran currently have obstructive sleep apnea?  

(b)  If yes, indicate the approximate date of clinical onset of the condition.  

(c)  Is it at least as likely as not that the sleep apnea was incurred in or is related to the Veteran's active duty service?  

The examiners are to provide a complete rationale for any opinion expressed, based on the examiners' clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiners must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then, readjudicate the Veteran's issues remaining on appeal.  If any of the claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

